Case 0:19-cv-61787-RKA Document 12 Entered on FLSD Docket 08/26/2019 Page 1 of 1



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA
                                     Case No. 0:19-cv-61787-RKA

    JAMES EVERETT SHELTON,
    individually and on behalf of all others
    similarly situated,

                        Plaintiff,                     CLASS ACTION

                            v.

    RAPID RESPONSE MONITORING
    SERVICES INCORPORATED., a New York
    company, and FIVE DIAMOND SECURITY,
    LLC, a Florida company,

                       Defendants.

                             NOTICE OF VOLUNTARY DISMISSAL

        Pursuant to Rule 41(a)(1)(A)(i), Plaintiff James Everett Shelton hereby dismisses his claims

 against Defendant Rapid Response Monitoring Incorporated without prejudice with each party to

 bear its own attorneys’ fees and costs.

        Dated: August 26, 2019.

                                               /s/ Avi Kaufman
                                               Avi R. Kaufman (FL Bar no. 84382)
                                               kaufman@kaufmanpa.com
                                               Rachel E. Kaufman (FL Bar no. 87406)
                                               rachel@kaufmanpa.com
                                               KAUFMAN P.A.
                                               400 NW 26th Street
                                               Miami, FL 33127
                                               Telephone: (305) 469-5881

                                               Counsel for Plaintiff James Everett Shelton
                                               and all others similarly situated




                                                   1
